Citation Nr: 1026914
Decision Date: 07/19/10	Archive Date: 09/09/10

DOCKET NO.  10-13 777	)	DATE JUL 19 2010
	)
	)
THE ISSUE

Whether a January 1971 decision of the Board of Veterans' Appeals, which denied an evaluation in excess of 30 percent for hypertensive heart disease, should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(Claims of entitlement to service connection for right hydrocele; entitlement to an evaluation in excess of 30 percent for hypertensive heart disease, to include the related issue of whether the reduction of the disability evaluation from 60 percent to 30 percent effective April 10, 2003 was proper; and entitlement to an evaluation in excess of 10 percent for lumbosacral strain, will be the subject of a separate appellate decision.)


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The moving party is a Veteran who had active service from July 1964 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) as an original action on the motion of the Veteran, received by the Board in February 2010 in which the moving party alleges CUE in a prior Board decision.


FINDINGS OF FACT

The Veteran's February 2010 motion for revision of a prior Board decision of January 1971, which denied an evaluation in excess of 30 percent for hypertensive heart disease, does not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision; the legal or factual basis for such allegations; or why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a January 1971 Board decision (which denied an evaluation in excess of 30 percent for hypertensive heart disease), based on clear and unmistakable error have not been met, the February 2010 motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a)(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.  The Court has held that, "as a matter of law, the VCAA is inapplicable to CUE claims."  Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002).

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (holding that a litigant alleging CUE is not pursuing a claim for benefits pursuant to part II or III, but rather is collaterally attacking a final decision, pursuant to section 5109A of part IV or section 7111 of part V of title 38).  The provisions of 38 C.F.R. § 20.1411(d) specifically indicate that a Board CUE motion is not a claim for benefits subject to the requirements and duties associated with 38 U.S.C. § 5107(a) (imposing a duty to assist).  Therefore, the Board will proceed with consideration of the motion.

Factual Background

The Veteran's service treatment records (STRs) reflect that he was hit by a car in September 1966.  Blood pressure readings made in September 1996 were documented as: 170/90; 160/100; 176/110 and 185/120.  Labile hypertension was assessed in October 1996.  When evaluated in January 1967, an impression of hypertensive vascular disease was made, and blood pressure readings of 148/98 and 138/96 were recorded.  The July 1967 separation examination report shows that a blood pressure reading of 140/100 was made and notes that the Veteran had high blood pressure.  

A VA examination was conducted in September 1967, at which time blood pressure readings of 170/110; 200/140 and 200/120, were made.  Chest X-ray films revealed that the heart was of normal size position and contour.  Hypertensive cardiovascular disease was diagnosed. 

In a November 1967 rating decision, service connection was established for hypertensive heart disease, for which a 30 percent evaluation was established from August 6, 1967.  That decision was not appealed.

The Veteran was hospitalized from January to March 1968 due to symptoms of chest pain and shortness of breath.  On admission, a blood pressure reading of 150/110 was made.  With treatment, the Veterans average diastolic reading dropped to about 95.  

In an August 1968 decision, the RO denied a rating in excess of 30 percent for hypertensive heart disease, from April 1, 1968, forward.  That decision was appealed.  

A VA examination was conducted in September 1969, at which time blood pressure readings of 140/88 and 130/84, were made.  The Veteran complained of exertional chest pain.  Chest X-ray films revealed that the heart measurements were within normal limits.  A diagnosis of hypertensive heart disease, not found, was made.  A VA examination report of September 1969 revealed a blood pressure reading of 152/102.  Chest X-ray films were unchanged from August 1968.  A systolic murmur was noted.  Hypertensive arteriosclerotic heart disease, Class II, was diagnosed.  

Private medical records of Dr. H. dated in October 1969 reveal that the Veteran was being treated for labile hypertension.  Blood pressure readings of 160/100; 140/80; and 170/105, are shown.  ECG studies were indicative of left ventricular hypertrophy (LVH).  

A private medical statement of Dr. C. dated in June 1970 reveals that the doctor had been treating the Veteran for essential hypertension since March 1970 during which time blood pressure readings of: 154/108; 164/94; 170/120 and 164/116, were made.  The doctor noted that the Veteran was partially disabled and suffered from vertigo and cephalgia from time to time, but could perform light work.  

The Board issued a decision on January 21, 1971, denying a rating in excess of 30 percent for hypertensive heart disease.  The Board noted that the Veteran contended that he had LVH with shortness of breath and diastolic blood pressure which was consistently in excess of 110.  The Board denied the claim, acknowledging that the Veterans heart condition was manifested by a Grade II systolic murmur, but pointing out that there was no evidence of marked enlargement of the heart or of sustained diastolic blood pressure readings of 120 or more, as required for a higher rating of 60 percent under 38 C.F.R. § 4.104, Diagnostic Code 7007 (1970).  

Legal Analysis

A statement from the moving party received in February 2010 amounts to a second motion alleging CUE in a Board decision of February 2010.  

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding, including decisions of the degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411 (2009).

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be filed at any time.  The motion is not an appeal; therefore, it is not subject to the provisions of Part 19 or Part 20 that relate to the processing and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411.

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable VA file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with these requirements shall be dismissed without prejudice to re-filing.  38 C.F.R. § 20.1404(a).

A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2009).

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).

It has been held that CUE is a very specific and rare kind of 'error.' It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

The "benefit of the doubt rule" does not apply to Board CUE claims.  38 C.F.R. § 20.1411(a).

Turning to the substance of the motion, the moving party specifically contends that CUE in a January 1971 Board decision is shown by mis-interpretation of facts and failure to account for all of the blood pressure readings made in service and during the post service year, including those made at the time of the September 1967 VA examination, facts specifically relating to the matter of whether an evaluation in excess of 30 percent was warranted for hypertensive vascular disease, resulting in an alleged erroneous decision to deny the claim.   

For reference purposes, the Board notes that the applicable regulations in this case are found at 38 C.F.R. § 4.104, Diagnostic Code 7007 (1970), relating to the criteria used for evaluating hypertensive heart disease.  The Court has held that a finding that there was CUE  "must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  Under Diagnostic Code 7007, as it read in 1970 and 1971, a 30 percent evaluation was warranted for hypertensive heart disease with definite enlargement of the heart, sustained diastolic hypertension of 100 or more, moderate dyspnea on exertion; a 60 percent evaluation was warranted if there was marked enlargement of the heart (confirmed by roentgenogram), or there was an apex beat beyond the midclavicular line, with sustained diastolic hypertension with diastolic blood pressure readings of 120 or more, which may later have been reduced, dyspnea on exertion, more than light manual labor is precluded.

Before addressing the merits of the Veteran's CUE motion, the Board must determine whether the motion alleging CUE meets the aforementioned specific pleading requirements.  See 38 C.F.R. §§ 20.1400-1411.  Having considered the matter, the Board must conclude that the Veteran's February 2010 motion does not comply with the pleading requirements of 38 C.F.R. § 20.1404.  

In February 2010, the moving party presented contentions regarding CUE, essentially all of which involve disagreement with how the facts were weighed in conjunction with the January 1971 Board decision adjudicating the claim for a rating in excess of 30 percent for hypertensive heart disease.  Essentially, the Veteran contends the following: (1) the Board did not consider blood pressure readings made during service and upon VA examination of September 1967; (2) records of Dr. H. and Dr. C. with blood pressure readings documented therein were not considered; and (3) the Board did not consider evidence relating to the Veterans claimed kidney condition.  

Addressing these specific contentions, the Board concludes that: (1) blood pressure readings of 170/110; 200/140 and 200/120 which were made upon VA examination of September 1967 were considered in conjunction with the original rating action of November 1967 in which service connection for hypertensive heart disease was established; that decision was not appealed, and hence these findings do not relate to the appeal period applicable to the appealed rating decision of August 1968.  Moreover, these isolated findings, in and of themselves, were not sufficient to warrant the assignment of a 60 percent evaluation because they were not evidence of marked enlargement of the heart (confirmed by roentgenogram) or of sustained diastolic hypertension with diastolic blood pressure readings of 120 or more.  As a related matter, (2) records and statements of Dr. H. and Dr. C. were specifically referenced and summarized in the January 1971 Board decision, and did not stand for the proposition that the Veteran was unable to work, as he has maintained.  Dr. C. specifically concluded, as was accurately noted by the Board in the 1971 decision, that the Veteran could perform light work.  With respect to contention (3), there was no claim for a kidney disorder on appeal before the Board in January 1971, in fact a service connection claim for a kidney disorder was not initially adjudicated and denied until a rating action of December 1995.  The law has held that a disagreement over the evaluation of facts does not constitute CUE.  38 C.F.R. § 20.1403(d)(3).  

In addition to the aforementioned contentions, the Veteran has also generally alleged suppression of evidence, unfairness, obstruction of rights, and various other unsubstantiated assertions in conjunction with the adjudication of the claim in the January 1971 Board decision.  Again, these arguments do not refer to any error of fact or law in the January 1971 Board decision.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (any claim of CUE must be pled with specificity).  Finally, the moving party in no way set forth clearly and specifically why the result of any prior Board decision would have been manifestly different but for the alleged error.  38 C.F.R. §§ 20.1403(c), 20.1404(b).  As such, the Veterans allegations of error as summarized in the February 2010 motion are insufficient to satisfy the pleading requirements under 38 C.F.R. § 20.1404(b).

Since the moving party has failed to comply with the pleading requirements set forth in 38 C.F.R. § 20.1404(a) and (b) (2009), the February 2010 CUE motion must be dismissed without prejudice.  The Board notes that this disposition is more favorable to the moving party than a denial on the merits would be, as the moving party is free at any time to resubmit a CUE motion with respect to a prior Board decision, since a dismissal without prejudice does not preclude such a refiling.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995); see also Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003) (holding that in asserting CUE, where the claimant fails simply in the pleading rather than on the merits, the appropriate decision is to dismiss the claim without prejudice to refilling rather than to deny). 

ORDER

The February 2010 motion for revision of a Board decision of January 1971 denying an evaluation in excess of 30 percent for hypertensive heart disease on the grounds of CUE, is dismissed without prejudice to refiling.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
AUG 2009	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
AUG 2009 	 4597	Page 2	SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE USED


